Detailed Action
1.	Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DiMaio et al., (hereafter DiMaioa),  US 20090036902A1, published on 02/05/2009

As to claim 1, DiMaio A surgical hub (Fig.12 unite 1210, 1208, Fig.1, [0040], Fig.12 illustrates surgical assistant workstation, and Fig.1 illustrates the robotic surgical system which is a part of the  surgical assistant workstation ) comprising: 
a processor; and a memory coupled to the processor,  the memory storing instructions executable by the processor (Figs. 1 and 12, [0045],  the surgical assistant workstation connected to a computer 1218, and  a stereoscopic
endoscope the computer inherently includes a processor and a memory devices, further  the  stereoscopic endoscope 140 process the information according to programmed instructions and cause it to be displayed on the master display 104), to: 
receive first data from data sources, wherein the first data is related to a surgical procedure ([0016], [0045] FIG. 8 illustrates a perspective view of a 3D ultrasound image of an anatomic structure in a camera reference frame with selectable 2D image slices as used in a medical robotic system utilizing. The endoscope derived 3D images or within a picture-in-picture ("PIP") in either 2D or 3D and from various angles and/or perspectives according to surgeon. The first data from data sources corresponds to the data that represent the various angles and/or perspectives), and the data sources comprise one or more medical imaging devices in communication with the surgical hub ( Figs. 1 and 12, [0045], as discussed above,  the surgical assistant workstation connected to a computer 1218, and  the stereoscopic endoscope,); 
determine contextual information related to the surgical procedure based on the first data from the data sources (Fig.7, [0042], [0087]-[0091]  the surgeon performs a minimally invasive surgical , procedure11 ( corresponds to contextual information),  the surgeon marks lesions on the cancerous structure displayed as a result of process 701(contextual information). And the surgeon  receive a procedure that  guide him to follow an  optimal needle tip path (see  [0091] ) (corresponds to contextual information). In process 704, the processor 102 generates a virtual fixture to help guide the needle to the marked lesion. To generate the virtual fixture, local kinematic constraints on the slave arm manipulating the needle tool may be specified by providing a table of constraints of the form (corresponds to contextual information)); and 
provide second data related to particular surgical procedural steps through a display device based on the determined contextual information (Fig.7, [0042], [0087]-[0090]  the surgeon performs a minimally invasive surgical  procedure,  the surgeon marks lesions on the cancerous structure displayed as a result of process 701. And the surgeon  receive a procedure that  guide him to follow an  optimal needle tip path. The data that describe the optimal path  corresponds to  the second data related to particular surgical procedural, and wherein contextual information corresponds to the minimally invasive surgical , procedure).

 	As to claim 2, DiMaio teaches the first data comprises an angle at which the one or more medical imaging devices are oriented with respect to a visualization of a patient's anatomy ([0016], [0045], as discussed in claim 1 above  FIG. 8 illustrates a perspective view of a 3D ultrasound image of an anatomic structure in a camera reference frame with selectable 2D image slices as used in a medical robotic system utilizing. The endoscope derived 3D images or within a picture-in-picture ("PIP") in either 2D or 3D and from various angles and/or perspectives according to surgeon.).
  
As to claim 3, DiMaio teaches the first data comprises a number of the one or more medical imaging devices being utilized( Figs. 13, 22C, For Example Fig 13  display the name of three medical devices (ultrasound , endoscope and microscope) utilized). 

As to claim 4, DiMaio teaches the memory further stores instructions executable by the processor to adjust the one or more medical imaging devices based on the contextual information( [0051], Program code or instructions for the processor 102 to implement the various methods and functions of  performing a minimally invasive surgical procedure described above is stored in processor readable storage media, such as memory (e.g., memory 240 illustrated in FIG. 2).)

As to claim 5, DiMaio teaches adjusting the one or more medical imaging devices comprises adjusting a field of view of the one or more medical imaging devices ([0087]-, [0088], In process 701, a selected 2D ultrasound image slice view of a cancerous structure such as a liver is displayed at the proper depth on the master display 104 as an overlay to a 3D camera view of the cancerous structure. As an example, clarifying the process 701, FIG. 8 illustrates a simplified perspective view of a 3D ultrasound computer model 800 of the cancerous structure, which has been generated, for example, using the method described in reference to FIG. 4, and has been translated into the camera reference frame (EX, EY, EZ).  

As to claim 6, DiMaio teaches the contextual information comprises at least one of a type of the surgical procedure ([010], Robotic surgical systems allow a surgeon to operate in situ), a type of tissue being operated on during the surgical procedure (  this limitation discus in claims 1 and 4 above, The type of tissue  corresponds to  the cancerous structure), a body cavity that is a subject of the surgical procedure ([0141], ultrasound instrument is attached to one of the active patient side manipulators (PSMs) and is inserted through a cannula into the body cavity), and a particular technique being used for the surgical procedure ([0015] FIG. 7 illustrates a flow diagram of a method for robotically assisted needle guidance to a marked lesion of a cancerous structure.).  

As to claim 7, DiMaio teaches the memory further stores instructions executable by the processor to provide suggestions during a course of the surgical procedure ( [010], [0184], A task-dependent computer processes provide  assistance to the surgeon by limiting the robot's motion within restricted regions and/or by influencing it to move along desired paths. Surgical assistant workstation (SAW) for teleoperated surgical robots can enhance the capabilities of robot-assisted laparoscopic surgery by providing fully integrated image guidance and data-enhanced intra-operative assistance to the surgical team and to the surgeon in particular). 

As to claim 8, DiMaio teaches the data sources comprise a patient monitoring device connected to the surgical hub (Figs.  1 and 12 , For example as shown in Fig.12 the  computer 1281 connected to the surgical assistant workstation 1210)

As to claim 9, DiMaio teaches the data sources comprise one or more modular devices, wherein the one or more modular devices include a first surgical instrument and a second surgical instrument(Figs. 13, 22C, For Example Fig 13  display three medical devices (ultrasound , endoscope and microscope) utilized in the surgical procedure)

As to claim 10, DiMaio teaches a surgical instrument controller, wherein the memory further stores instructions executable by the processor to ([0184], , an interaction mode is formed in which the surgeon shares control of the robot with the computer process. These task-dependent computer processes may provide assistance to the surgeon by limiting the robot's motion within restricted regions and/or by influencing it to move along desired paths ): track a progression of the surgical procedure (claim 20, Fig.7,[0097]-[0099] : tracking a position and an orientation of each tool tip of each respective one or more minimally invasive surgical instruments in the one or more video image.  The minimally invasive surgical procedure includes a method determines the needle tip position as it moves towards the target lesion,);
 determine whether a surgical step involving the first surgical instrument is completed ( Fig.7,[0097]- [0099], process 705, the processor 102 determines the needle tip position as it moves towards the target lesion, and in process 706, the processor 102 determines the distance between the needle tip position and the target lesion,  process 708, a determination is made whether the distance has reached a threshold distance.  The first surgical instrument is completed corresponds to  the needle reaches the threshold distance); 
responsive to determining that the surgical step involving the first surgical instrument is completed, sever a connection between the surgical instrument controller and the first surgical instrument([0099], process 708, a determination is made whether the distance has reached a threshold distance. If the threshold has not been reached, then the method loops back to process 705 and continually repeats processes 705-708 until the threshold is reached. Once the threshold is reached, in process 709, a 90 degree view of the cancerous structure and the approaching needle is shown in a picture-in-picture window of the master display 104, and the process withdraws back to its start position); and
 pair the surgical instrument controller with the second surgical instrument ( as discus above tracking a position and an orientation of each tool tip of each respective one or more minimally invasive surgical instruments in the one or more video image).

As to claim 11, DiMaio teaches the memory further stores instructions executable by the processor to retrieve the second data related to the particular surgical steps from the memory (Figs.1, 7, 12, [0042], [0087]-[0090]  the surgeon performs a minimally invasive surgical  procedure,  the surgeon marks lesions on the cancerous structure displayed as a result of process 701. And the surgeon  receive a procedure that  guide him to follow an  optimal needle tip path. Thus,  the procedure that  guide him to follow an  optimal needle tip path is stored in the memory of the computer 1218 of surgical assistant workstation).
 
As to claim 12, DiMaio teaches the first data comprises a type of staples used during the surgical procedure ([0043], At the operating end of each of the surgical  tools 138 and 139 is a manipulatable end effector such as a clamp, grasper, scissor, stapler, blade, needle, or needle holder)

As to claim 13, DiMaio teaches the first data comprises a sequence in which a surgical instrument is used during the surgical procedure ([0015] FIG. 7 illustrates a flow diagram of a method for robotically assisted needle guidance to a marked lesion of a cancerous structure, wherein the method includes a sequence of instruction ).  

Regarding claim 14, all claimed limitations  are included in claim 1 and 10.  Therefore, all claimed limitations of claim 14 are set forth and rejected as per discussion for claims 1 and 10. 

As to claim 15, DiMaio teaches the data sources further comprise one or more medical imaging devices in communication with the surgical hub (Figs. 1 and 12, [0045],  the surgical assistant workstation connected to a computer 1218, and   a stereoscopic endoscope)

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 2. 

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 3. 

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 4. 

Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 5. 

Regarding claim 20 all claimed limitations are set forth and rejected as per discussion for claim 7. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699